Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1354 Page 1 of 43




 Sam Meziani (9821)
 Seamus Appel (17783)
 GOEBEL ANDERSON PC
 405 South Main Street, Suite 200
 Salt Lake City, UT 84111
 Telephone: 801.441.9393
 smeziani@gapclaw.com
 sappel@gapclaw.com
 Attorneys for Plaintiffs

                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


   AARON JAMES and TIFFANY JAMES,
   Heirs and Personal Representatives of the Estate
   of Zane James and in their individual capacities;
                                                             AMENDED COMPLAINT
           Plaintiffs,

   vs.                                                         Case No. 2:19-cv-00341

   CASEY DAVIES, and CITY OF                             District Judge Howard C. Nielson, Jr.
   COTTONWOOD HEIGHTS,                                     Magistrate Judge Dustin B. Pead

           Defendants.


                                        INTRODUCTION

         On May 29, 2018, Casey Davies shot 19-year old Zane James in the back.

         Zane did not pose a threat to Davies or others at the moment Davies decided to shoot.

 When Davies fired the fatal shots, Zane was reeling from a car accident— a car accident caused

 by Davies when Davies tried to run Zane over. Zane was injured; he was not fleeing and he did

 not take any action that would cause a reasonable officer to believe Zane was an imminent threat.


                                                  1
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1355 Page 2 of 43




                                   ZANE JAMES




                                      2
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1356 Page 3 of 43




                                            PARTIES

         1.     Aaron James is a citizen of the United States and a resident of Salt Lake County,

 Utah.

         2.     Tiffany James is a citizen of the United States and a resident of Salt Lake County,

 Utah.

         3.     Aaron and Tiffany James are the heirs and representatives of the Estate of Zane

 James. Aaron and Tiffany also assert claims herein in their individual capacities.

         4.     Casey Davies is a resident of Salt Lake County, Utah, and a former officer of the

 Cottonwood Heights police department. Davies was acting within the course and scope of his

 employment and under color of state law. Davies is sued in his individual capacity.

         5.     The City of Cottonwood Heights is a political subdivision of the State of Utah and

 is a body corporate and politic. The City of Cottonwood Heights is responsible for training

                                                 3
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1357 Page 4 of 43




 police officers in its police department. The City of Cottonwood Heights is responsible for

 implementing and enforcing use of force policies.

                                 JURISDICTION AND VENUE

        6.      This court has subject matter jurisdiction under 28 U.S.C. §1331 and §1343, and

 supplemental jurisdiction over the state law claims under 28 U.S.C. §1367.

        7.      Venue is proper under 28 U.S.C. §1391.

                                      ALLEGATIONS

 First Use of Deadly Force

        8.      On May 29, 2018, minutes before 6:10 a.m. Davies heard on the police radio there

 was a pursuit of a motorcycle in progress.

        9.      Cottonwood Heights Officer Betenson reported a motorcycle failed to yield.

 Betenson recognized the motorcycle; he reported the motorcycle had “fled from us before.”

        10.     Betenson was reportedly not wearing a body worn camera and did not have a car

 camera.

        11.     Upon information and belief, Betenson and Davies recognized the motorcycle

 driver as Zane James. Other officers on the radio, including Officer Jamie Croft, also recognized

 the driver as Zane James.

        12.     The Cottonwood Heights Police Department knew Zane James as a non-violent

 young man from a strong family that was struggling with opioid addiction.

        13.     Betenson reported the motorcycle was going 40 miles per hour.

        14.     Cottonwood Heights police Sergeant Ricks ordered the pursuit “shut down.”




                                                 4
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1358 Page 5 of 43




          15.     30 seconds later, an officer from Sandy City, an adjacent suburban municipality,

 appeared on the Cottonwood Heights radio and reported the motorcycle driver was an armed

 robbery suspect. Sandy City reported the motorcycle driver was a suspect in an earlier grocery

 store robbery.

          16.     There was no report of shots fired.

          17.     There was no report of physical harm to any person.

          18.     There was no report of burglary or trespass to property.

          19.     Less than one minute after the report from Sandy City, and although the pursuit

 was ordered shut down, Officer Betenson reported “I’m behind him again.”

          20.     Betenson reported he was on Castle Hill Drive going approximately 35 miles per

 hour.

          21.     Davies was armed with a Glock 17 handgun with hollow point bullets and a

 Taser.

          22.     Davies heard the report of the pursuit and decided to join.

          23.     Davies did not announce over the radio he had joined the pursuit. Officer

 Betenson called out over the radio “. . . I’ll be car two . . .” because Davies had joined the pursuit

 as primary vehicle. Ex. 1 at 2:43-2:46.

          24.     GPS data show Davies joined the pursuit at 6:10:40 a.m.

          25.     Seconds after joining the pursuit, Davies told Betenson that Davies would be the

 primary officer on the pursuit: “… you call this, I’ll maintain primary.” Davies thus decided he

 would be the primary officer in a pursuit that had been ordered shut down.




                                                   5
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1359 Page 6 of 43




        26.     In his employer statement, discussed below, Davies described the mini-bike as a

 poor-performing motorcycle capable of reaching speeds of only 30-40 miles per hour, while

 going downhill. “…it was a… shitty bike. I mean, it wasn’t going anywhere fast. It was going

 maybe 30, 40 miles an hour, top speed, down the hills what I remember.”

        27.     Davies stated he removed his Glock from its holster when he crossed Fort Union

 Boulevard.

                Q: “Did you pull your gun out, just so I can kind of get the
                timeline down….?

                A: It was actually- I pulled it out on Fort Union.”

        28.     Drawing a gun is appropriate only when the use of the gun is justified or likely to

 be justified in the immediate future.

        29.     Davies placed his Glock loaded with hollow point bullets by the steering wheel

 and windshield and continued to drive.

        30.     Davies was contemplating and anticipating using deadly force within seconds of

 joining the pursuit.

        31.     GPS data show from the time Davies began the pursuit to the time he removed his

 gun from its holster at Fort Union Boulevard, only 60 seconds elapsed.

        32.     The thought of shooting Zane was beginning to gel in Davies’ mind.

        33.     After crossing Fort Union Boulevard, with his Glock on the dashboard and with

 thoughts of using deadly force swelling in his mind, Davies came on the radio and stated:

 “confirm he was armed on the armed robbery.” Ex. 1 at 3:22-3:26.

        34.     Davies asked for confirmation because he wrongly believed he was allowed to use

 deadly force against a fleeing felon, qua a fleeing felon.

                                                   6
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1360 Page 7 of 43




         35.    In his employer statement, Davies claims Zane reached into his pocket during the

 pursuit. However, that statement is false.

         36.    Zane did not reach into his pocket.

         37.    Zane did not reach into his pocket because he had only a toy airsoft gun.

         38.    Zane did not have a firearm.

         39.    Zane knew Davies, like all officers, carried a firearm while on duty.

         40.    A reasonable officer would have understood Zane did not have the ability to harm

 Davies during the pursuit by any type of vehicle impact because Zane was driving a lightweight

 mini-bike at low to moderate speeds in a residential area, and Davies was behind him.

         41.    A reasonable officer would have understood there was no harm to motorists from

 a lightweight slow speed mini-bike and given the context the suspect was likely a teenager.

 Davies stated in his employer statement there was no one on the road and Betenson reported “no

 traffic.”

         42.    At no point during the pursuit was Zane driving his mini-bike towards Davies.

         43.    Zane did not have the opportunity to harm Davies during the pursuit because

 Davies was behind and following him while under the cover of his police cruiser.

         44.    Zane did not have the desire to harm Davies or anyone else during the pursuit.

         45.    Zane did not have the intention to harm Davies or anyone else during the pursuit.

         46.    Davies could have increased his distance to create additional space and reaction

 time and to eliminate any theoretical opportunity for attack.

         47.    Zane did not make any aggressive or hostile movements toward Davies or any

 other officer during the pursuit.


                                                  7
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1361 Page 8 of 43




        48.        Zane did not make any threats to Davies during the pursuit.

        49.        At no time during the pursuit did Zane take any action that a reasonable officer

 would perceive as a threat.

        50.        Davies never saw Zane’s hands touch a gun or any other object.

        51.        The pursuit continued northbound on 2300 East. Then, Zane made a left turn to

 head West onto 6675 South.

        52.        6675 is a residential street with multiple speed bumps.

        53.        At this point, according to Davies’ statement, Zane was driving approximately 15-

 20 miles per hour.

        54.        Other officers were in the immediate vicinity and were engaged in the pursuit.

 Davies did not coordinate a response with the other officers who were actively engaged in the

 pursuit.

        55.        Without communicating with other officers on the radio, Davies impulsively and

 unilaterally decided he was going to use deadly force.

        56.        Davies told the investigator: “So I made the decision I’m gonna run him over.”

        57.        Davies did not give Zane a warning over the car loudspeaker before deciding to

 crash into him.

        58.        At that early hour, there were no other vehicles on the street and no pedestrians.

 Indeed, Officer Betenson appeared on the radio during the pursuit and said “no traffic.” Ex. 1 at

 2:50-2:52. Similarly, in his employer statement, referencing 6675 South, Davies stated “there’s

 nobody on the street.”




                                                     8
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1362 Page 9 of 43




          59.   Davies told the investigator, “So I floored it, hit him as we- as he was going over

 that second speed bump or that third, right in front of where we, uh, my car ended.”

          60.   GPS data show that at the time or immediately before Davies hit Zane he was

 going approximately 48 miles per hour. (GPS at 6:12:28 a.m.). Davies’ police car slammed

 into Zane going more than 40 miles per hour.

          61.   Intentionally hitting a driver on a lightweight mini-bike with a police cruiser at

 speeds greater than 40 miles per hour is likely to cause serious bodily injury or death.

          62.   The impact caused Zane to lose control of the mini-bike and caused a severe

 crash.

          63.   Officer Betenson reported on the radio that Zane crashed. Although he was

 following directly behind Davies, Betenson did not report over the radio that Davies caused the

 crash.

          64.   GPS data show that from the moment Davies joined the pursuit at 6:10:40 a.m., to

 the time he stopped his car on 6675 South at 6:12:30, only one minute and 50 seconds elapsed.

          65.   The entire pursuit lasted 110 seconds— less than two minutes.

          66.   From the moment he joined the chase, Davies intended to use deadly force against

 Zane. Davies pulled out his Glock within one minute of giving chase. Davies did not think

 about his Taser. Davies asked for confirmation of an armed robbery within 15 seconds of

 removing his Glock. Contrary to what he told the investigating officer, Davies never told any

 other officer over the radio that Zane was reaching into his pocket or anything remotely similar.

 Davies stated he wanted to shoot Zane from the window of his car, but decided against it.




                                                  9
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1363 Page 10 of 43




          67.     Without consulting with other officers or Sergeant Ricks, Davies hit Zane at more

  than 40 miles per hour.

          68.     After being hit by Davies’ car going more than 40 miles per hour, Zane slammed

  into the asphalt at high speeds and in a violent collision. Zane was not wearing a helmet.

          69.     Hitting asphalt at high speeds is severely painful and is likely to cause injury.

          70.     Zane was injured, in pain, and disoriented from being hit by Davies’ car, and by

  hitting the asphalt.

          71.     Zane sustained injuries including to his hand, wrist, and shoulder. Zane had just

  been hit by a car going more than 40 miles per hour and was disoriented and likely concussed.

          72.     Zane knew he could no longer run.

          73.     Zane did not want to lay in the asphalt so he hobbled to the nearest lawn to

  compose himself, take care of his injuries, and wait for his inevitable arrest.

          74.     As shown from this aerial view, the lawn at 2209 East 6675 South where Davies

  shot Zane is the closest lawn to the crash. There are hard surfaces in every other direction.




                                                    10
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1364 Page 11 of 43




         75.     A reasonable person experiencing the shock and trauma of a car crash would head

  to a nearby lawn, instead of laying on the asphalt or trying to sit or lay down on a hard surface.

         76.     The lawn was closer to Davies than alternative escape routes. For example, if

  Zane was purely interested in fleeing, he would have kept his same course westbound on 6675

  South. Or, alternatively, he would have run down 2200 East in an attempt to escape. Travel

  along both these routes would have been away from Davies. But Zane, unarmed and holding no

  object in his hands, chose to head towards the lawn. See diagram in Paragraph 74.

                                                   11
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1365 Page 12 of 43




         77.     Based on these facts, a reasonable jury could correctly conclude Zane was trying

  to get to a safe spot after the shock and trauma of being hit by a car and therefore was no longer

  trying to escape from Davies.

         78.     After the car crash, Zane was no longer fleeing from Davies.

         79.     Zane was visibly injured and appeared injured to any reasonable officer.

         80.     Although he hit him with a car, Davies did not take the time to consider that Zane

  was injured and was no longer trying to escape.

         81.     After being hit by a car, Zane knew he could no longer outrun the police. Zane

  believed he was going to be arrested. He believed he was headed to jail.

         82.     Zane did not know he was about to die.

  Second Use of Deadly Force

         83.     Although Davies: (a) chose not to wear his body worn camera in order to keep his

  actions secret, or (b) destroyed body cam video evidence reported to exist, there is an eyewitness.

         84.     On May 29, 2018 Heather Dodd lived on the northwest corner of 6675 South and

  2200 East.

         85.     Dodd was in her house preparing for work in the early morning of May 29, 2018.

         86.     She heard sirens so she walked to the front window to see what was going on.

         87.     This is a photograph taken from the front of the house, showing the view from the

  window:




                                                    12
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1366 Page 13 of 43




          88.     Dodd had a clear and unobstructed view.

          89.     Dodd saw Zane limping or hobbling towards her neighbor’s front lawn.

          90.     Dodd’s first impression was that Zane was injured.

          91.     Dodd observed Zane’s hands. One hand was hanging near his body as if it was

  injured, and the other hand was pressed to his lower stomach below the belly button near the top

  of his pants.

          92.     Dodd’s initial impression was the young man was hurt in the area near his pants,

  or was trying to keep his pants from falling down.


                                                  13
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1367 Page 14 of 43




         93.     Seconds later, Dodd saw Davies stop his police car.

         94.     Zane’s back was to Davies.

         95.     Zane did not make any verbal threats to Davies.

         96.     Zane did not make any aggressive physical moves toward Davies.

         97.     Zane did not point anything at Davies.

         98.     Zane did not make any moves as if he was reaching into his pockets or anything

  similar.

         99.     Zane’s hands were not in his pockets.

         100.    Zane did not make any hostile motions towards Davies.

         101.    Zane was on the lawn and moving away from Davies.

         102.    Zane was far enough from Davies that Davies, combined with the cover provided

  by his police car, had no objective reason to believe Zane could threaten him.

         103.    Davies did not order Zane to show his hands.

         104.    According to Davies’ employer statement, Zane was not holding any object and

  did not point any object at Davies.

         105.    Zane posed no immediate threat to Davies.

         106.    Davies opened the car door with his gun drawn. He was holding his Glock

  handgun with both hands.

         107.    Davies did not wait for his back up, Betenson, who was following immediately

  behind Davies, before making the decision to take Zane’s life.

         108.    Although he carried a Taser and was in range to use a Taser, Davies decided he

  would not use his Taser.


                                                 14
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1368 Page 15 of 43




           109.   Davies did not pick up his Taser because he had already decided early in the

  pursuit he was going to shoot his Glock; the same Glock that he removed from its holster within

  60 seconds of joining the pursuit and that remained on his dashboard.

           110.   Davies took one or two steps, positioned himself behind the cover of his car door,

  and within 2-3 seconds of opening the door, fired multiple shots.

           111.   Davies did not order Zane to show his hands before shooting.

           112.   Davies did not give a warning before shooting Zane in the back.

           113.   In his employer statement, Davies did not identify any specific facts that would

  cause a reasonable officer to believe there was an imminent threat of serious bodily injury or

  death.

           114.   Davies’ employer statement reveals Zane was not holding any object; Zane did

  not point any object at Davies; Davies never saw an object in Zane’s hand, much less a gun; and

  Zane did not make any hostile movements towards Davies.

           115.   Instead, Zane was in shock and tending to his injuries, as a reasonable officer who

  had just hit a kid on a motorcycle would easily understand.

           116.   Davies did not wait for additional information or assistance, and he did not allow

  additional time to fully assess the situation and evaluate whether the crash he caused changed his

  assessment of using deadly force.

           117.   Acting deliberately, immediately, and in line with his plan and desire to use

  deadly force, Davies fired shots within only 2-3 seconds of stopping his car.

           118.   After hitting a young man with his car, 2-3 seconds was not enough time for

  Davies to re-assess the changed facts and circumstances. No reasonable officer would have fired


                                                   15
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1369 Page 16 of 43




  within 2-3 seconds, and in less than two minutes after joining a pursuit. A reasonable officer

  would have known that a victim of a car accident may hold his body differently, particularly

  extremities impacted from slamming into the asphalt after being hit by a car going more than 40

  miles per hour. For example, football players may get up slow and hold their bodies after a

  particularly hard hit.

          119.    A reasonable officer would have known Zane was disoriented and injured from

  the crash and was moving and holding his hands and body accordingly.

          120.    After crashing into Zane, Davies did not take the time to re-assess the situation.

  He acted rashly and in line with his previous thoughts and intent of using deadly force.

          121.    Although Davies’ idea to shoot Zane was formed in less than two minutes, it was

  premeditated.

          122.    A reasonable officer would have evaluated Zane’s actions in light of the fact he

  had just been hit by a car.

          123.    But Davies’ behavior is worse than merely failing to consider the new facts and

  circumstances after crashing into Zane, Davies’ decision to shoot was the result of the firm

  decision reached in his mind to use deadly force. Once made, this decision influenced every step

  of the pursuit in Davies’ mind.

          124.    According to Davies’ employer statement, Davies was thinking about shooting

  Zane from the window of his car while the two were moving. Davies stated in his employer

  statement: “So I-I-I mean deadly force is deadly force no matter which type you look at using. So

  I figured if I was justified in shooting him through the window for the same thing I’m justified in

  running him over.”


                                                   16
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1370 Page 17 of 43




         125.    When Davies saw that Zane was hobbling and not dead after the violent car crash,

  Davies was surprised his use of deadly force did not work. Davies then opened his car door, and

  without thinking or evaluating new facts, pulled the trigger within 2-3 seconds to finish the job.

         126.    No reasonable officer would have fired within 2-3 seconds of crashing into a

  driver at more than 40 miles per hour, and no reasonable officer would have fired his weapon

  without issuing a verbal warning to Zane.

         127.    According to Davies’ employer statement, after Zane was hit with the first round,

  he began to fall to the ground. At this point, he was no longer capable of moving. Thus, the

  second round was not necessary, and itself was excessive. Davies’ employer statement shows he

  was trained to deliver multiple rounds even if a previous round neutralized any threat, or he was

  not trained that rounds fired after a suspect no longer poses a threat are excessive.

         128.    Just as Davies ignored Utah law requiring him to wear a body worn camera while

  using force, Davies ignored the Utah statute requiring a warning before use of deadly force.

         129.    The “Zane reached into a pocket” theory was an ex post excuse to justify Davies’

  illegal shooting. But even reaching into a pocket does not justify the use of deadly force within

  2-3 seconds under these circumstances.

         130.    Courts may consider facts learned after the use of force to evaluate the

  information that was available to the officer prior to the use of force. The objective facts learned

  after the shooting show Davies’ employer statement claims that Zane was reaching into his

  pocket are false.

         131.    Dodd, an eyewitness, will testify Zane did not reach into his pockets.




                                                   17
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1371 Page 18 of 43




          132.    Dodd’s testimony is consistent with the other facts and circumstances. Zane did

  not reach into his pocket when he was driving the mini-bike or after the crash because Zane

  would never have pointed any weapon at any officer. In addition, there was nothing in his

  pocket that could have offered any protection or that could have been used against Davies. Zane

  did not believe his airsoft gun could have offered any protection against Davies and he did not

  reach for it during the pursuit or after Davies crashed into him.

          133.    Two rounds from Davies’ Glock hit Zane.

          134.    One of the rounds paralyzed Zane from the neck down.

          135.    Davies and other officers continued to injure Zane and caused pain and trauma by

  handling his body roughly and aggressively, worse than hunters treat a dead deer, as he lay shot

  and bleeding on the lawn. See Ex. 2.

          136.    For example, Davies is seen on video picking up Zane’s head by his hair and then

  slamming it into the ground. See Ex. 2 at 1:56-2:00.

          137.    Davies and other officers did not treat Zane with respect or even in accordance

  with basic first aid principles of treating a patient with a potential spinal injury.

          138.    Officers treated Zane aggressively and with little regard for his injuries. They

  rolled him around and shook him. Officers kept Zane face down in the grass even though his

  breathing was labored. See Ex. 2 at 4:00-8:38.

          139.    While officers were mistreating Zane, they kept paramedics away who were ready

  and waiting to render aid.

          140.    Once transported to the hospital, Zane was diagnosed with permanent paralysis

  from the neck down.


                                                     18
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1372 Page 19 of 43




          141.   Zane was disoriented and likely concussed after this accident.

          142.   A reasonable officer would have known that there was high likelihood of a head

  injury after this crash and a resulting inability of crash victim to immediately comprehend

  situation.

          143.   Imaging taken at the hospital showed Zane had a bullet lodged in his spinal canal.

  This rendered Zane a quadriplegic.

          144.   Zane was unable to survive without a ventilator and external life support.

          145.   Zane died on May 31, 2018 at 2:48 pm.

          146.   This is a photograph of Davies taken at the scene after he shot Zane.




                                                  19
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1373 Page 20 of 43




           147.   As shown in the photograph, Davies has the clip to hold his body worn camera

  firmly and properly affixed to his shirt. Davies affixed the clip after fastening the buttons to his

  shirt.

  Immediate Defense and Cover Up

           148.   Russo and Bartlett heard about the shooting immediately after it happened.

           149.   Russo and Bartlett learned the victim was Zane James.

           150.   Russo and Bartlett knew and disliked Zane and the James Family.


                                                   20
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1374 Page 21 of 43




            151.   Although they knew Zane was shot and was taken to the hospital, Russo and

  Bartlett did not call the family.

            152.   Russo and Bartlett did not have the integrity, class, or courage to call the James

  Family and report their son was shot.

            153.   Russo and Bartlett were scrambling and scheming to protect Davies and the police

  department from criticism, bad publicity, and liability.

            154.   In the aftermath of the shooting Russo and Bartlett were in contact with Davies to

  work on stories and influence his statement.

            155.   Aaron James contacted the police on the morning of May 29, because Zane did

  not return home the night before.

            156.   When Aaron arrived at the station, the staff was eerily quiet.

            157.   The front office person told Aaron someone would be with him shortly.

            158.   Several minutes later Bartlett emerged and told Aaron that Zane had been shot

  and was taken to the hospital.

            159.   Bartlett did not tell Aaron and Tiffany the name or location of the hospital where

  Zane was being treated.

            160.   Aaron and Tiffany James finally located their son at Intermountain Medical

  Center.

            161.   Aaron and Tiffany tried to visit Zane at the hospital. Officers would not allow

  Aaron and Tiffany access to the intensive care unit where Zane was being treated.




                                                    21
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1375 Page 22 of 43




         162.    Doctors, nurses and medical staff pressed law enforcement to allow Aaron and

  Tiffany access to Zane because Zane was paralyzed from the neck down and not in a stable

  condition.

         163.    The police department tried to prevent access to Zane. Officer Olsen eventually

  granted Zane’s family temporary access to Zane before kicking them out of the ICU.

         164.    Aaron and Tiffany had to use an attorney, Robert Miner, to persuade Cottonwood

  Heights officers to allow permanent access to their son.

         165.    Hours passed before the family had access to Zane. By the time the family was

  granted access, Zane’s condition was unstable. These actions also prevented the family from

  consulting with physicians on surgery options.

         166.    At the hospital, Cottonwood Heights officers treated the James family with

  hostility and disrespect.

         167.    In the wake of the shooting of Zane, Cottonwood Heights knowingly spread false

  information regarding the shooting, including that Zane’s condition was “fair but stable” and that

  Zane was a violent offender, rather than a 19-year old struggling with opioid addiction after

  sports injuries, like many victims of the opioid epidemic in Utah.

         168.    On June 13, 2018, Bartlett called the James family and told them the video of the

  shooting was going to be released. On June 13, 2018, the City released body cam video, but the

  video showed only the aftermath of the shooting.

         169.    On or about June 13, 2018, in response to media inquiries, Bartlett told reporters

  there was no body cam video of the shooting.




                                                   22
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1376 Page 23 of 43




          170.     Bartlett told reporters there was no video because Davies did not have the

  opportunity to grab his body worn camera.

          171.     Bartlett, with the full knowledge, approval, and mandate of Russo, told reporters

  Davies did not have the opportunity to wear his body worn camera because Davies was not

  present at the police station that morning: “I wish we could plan for everything and be able to say

  we had a bulletproof plan. We don’t. It’s unfortunate it happened at this time in the morning.”

          172.     Russo also told reporters Davies was on his way to work when he joined the

  pursuit.

          173.     These statements were false.

          174.     Bartlett and Russo lied to the public.

          175.     Bartlett and Russo lied to protect the police department from inquiry, criticism

  and liability.

  Employer Statement

          176.     The Cottonwood Heights police department required Davies to give a statement

  after the shooting.

          177.     The ostensible purpose of the statement was to allow Davies’ employer to

  evaluate his actions.

          178.     On June 18, 2018, Davies, represented by counsel, gave a statement to Ryan

  Shosted, who was employed by the Cottonwood Heights police department, and was anything

  but an unbiased investigator.

          179.     Prior to the meeting, Davies met with counsel and had the opportunity to prepare

  for the statement.


                                                    23
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1377 Page 24 of 43




            180.    The purpose of the interview by a fellow Cottonwood Heights police officer was

  not an objective and genuine investigation into the use of deadly force. Rather, it was an

  opportunity for Davies to respond to leading and softball questions and to put forward a

  purported justification for the shooting.

            181.    Despite this, Davies’ statements are damning. Davies told the officer investigator

  he was in the Cottonwood Heights police department listening to radio traffic on the morning of

  May 29, 2018 before joining the pursuit.

                        So that morning, I think it was Tuesday morning I came in, uh,
                        a little bit earlier than normal on my day off to work a ten
                        hour, uh, seatbelt shift. So I was – all my – all my gear and my
                        uniform I keep in the locker room.”

            182.    GPS data confirm Davies’ car was at the Cottonwood Heights police station in the

  early morning of May 29, 2018.

            183.    Davies, however, submitted sworn testimony to the court that he had not yet

  arrived at the station, and that is why he did not have his body worn camera. Davies signed a

  Declaration submitted in this case. 1

            184.    In his Declaration Davies stated under penalty of perjury: “I was not wearing my

  body camera during the incident involving Zane James on the morning of May 28, 2019. I had

  been on my way to work at the time and had not yet gotten to the police station to pick up my

  body camera.” 2

            185.    This statement is false.




  1
      (Dkt. No. 31-3)
  2
      (Davies Decl., at ¶ 3)
                                                     24
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1378 Page 25 of 43




             186.   Davies told the investigator he was inside the police station the morning of the

  shooting. Davies’ presence at the station is confirmed by GPS data.

             187.   The knowing submission of false testimony by Davies is a second degree felony.

  See Utah Code Ann. 76-8-502(1).

             188.   The Davies Declaration does not contain the name of its outside counsel on the

  caption suggesting the Declaration was drafted by the City Attorney, as influenced by Russo and

  other high-level City employees, all as part of an agreement to cover up and withhold facts from

  the public.

             189.   Davies knowingly presented false testimony to the court. He should be held in

  criminal contempt, and referred for prosecution. Given the stakes of this case, all persons and

  attorneys who aided in the knowing submission of false testimony should be treated similarly.

             190.   Data show that Davies’ body worn camera was removed from its docking station

  before 5:50 a.m. on May 29, 2018.

             191.   In his employer statement, however, Davies told the investigator the camera was

  in the docking station when he left on the pursuit. “At that time I hurried and rushed. I – so my

  camera was still in the docking station at this point and so my belt was hanging- I was in my

  uniform at this time so I just grabbed my belt, threw it on, ran out….”

             192.   Davies lied to the investigator about the location of his camera in the docking

  station.

             193.   Davies told the investigator that as Zane allegedly reached into his pocket, he

  called it out on the radio to inform officers. “Yeah. At this time I – I called out on the radio,




                                                     25
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1379 Page 26 of 43




  ‘Hey, he keeps reaching for something up in that front. I thought I said front left but I know I

  got on the radio and said- told everybody that he is reaching for something.”

           194.   This statement is false.

           195.   The dispatch radio recording of Davies does not contain any report of Zane

  reaching for anything. A true and correct copy of the dispatch recording is submitted as

  Exhibit 1.

           196.   Davies lied to the biased investigating officer about a highly critical element of

  this case. Indeed, Davies lied about the most critical aspect of this case.

           197.   Although a warning is required by Utah statute and Supreme Court precedent,

  Davies’ employer statement reveals he did not give a warning to Zane before firing the deadly

  shots.

           198.   At this time, Plaintiffs do not know whether the statement was intentionally or

  inadvertently produced in advance of an evidentiary hearing in this case. In any event, because

  both Bartlett and Russo made public statements that Davies had not yet arrived at the station,

  Plaintiffs believe Defendants intended to suppress Davies’ employer statement and intended to

  rely on the false narrative that Davies was not present at the police station that morning in order

  to present an excuse to the public for his failure to wear a body worn camera in violation of Utah

  law and in an attempt to suppress evidence and obstruct justice.

           199.   Davies knowingly violated Utah law by destroying body camera evidence or by

  not wearing his body camera during a pursuit and while using deadly force.

           200.   Davies submitted false testimony to the court.

           201.   Davies lied to the investigator about the pursuit.


                                                   26
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1380 Page 27 of 43




          202.   Davies is not an honest witness and his account of the shooting is not credible.

          203.   Knowing this, the City continues to defend Davies and his actions as justified.

  The City has not appointed separate counsel for Davies. The City’s failure to acknowledge, and

  indeed approval and defense of, the numerous violations of law and policy emphasize the

  compelling need for punitive damages.

          204.   Davies, through counsel and before this court, has stated he will exercise his Fifth

  Amendment rights in response to questions about his actions in running over and then shooting

  Zane.

  Body Camera Video

          205.   Defendants claim there is no body camera video of the shooting of Zane.

          206.   It is unacceptable and itself a violation of law that the Cottonwood Heights police

  department did not require officers to wear body worn cameras when engaged in dispatched

  vehicle pursuits and use of force.

          207.   There either is or is not a body camera video of Davies shooting Zane.

          208.   Plaintiffs have developed substantial evidence a video exists. This evidence

  includes: (a) Davies submitted false testimony regarding his presence at the police station the

  morning of the shooting as a way to excuse his alleged failure to wear a camera; (b) Davies’

  employer statement is not credible; and (c) Council Member Natalie Bruce testified under oath

  she saw the video at a closed meeting of the Cottonwood Heights City Council on June 12, 2018,

  at which no recordings or minutes were taken as required by Utah law. 3




  See Utah Code Ann. §52-4-206(1).
                                                  27
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1381 Page 28 of 43




          209.    Bruce testified the video was taken from a first person standpoint, similar to a

  body camera.

          210.    Bruce testified Davies did not give Zane a warning he was going to shoot.

  “There was no verbal command.”

          211.    Bruce testified Zane was shot in the back.

          212.    Bruce testified Zane was not holding any weapon.

          213.    Bruce testified Zane appeared injured. “He was clearly injured.”

          214.    Bruce testified Zane did not make any aggressive or hostile moves towards

  Davies, and did not take any action that would cause Davies or a reasonable officer to believe

  he/she was an immediate threat.

          215.    In the event a video exists and it has been hidden or destroyed, Defendants and

  any persons who have knowledge or aided and abetted are not only guilty of spoliation in this

  case, but are guilty of obstruction of justice.

          216.    There are multiple cameras outside of the Cottonwood Heights police department.

  The cameras record views of the cage area where police cars are securely stored, as well as the

  streets and parking lot in front of the station. These cameras recorded Officer Davies as he left

  on the pursuit. These cameras likely contain a definitive record of whether Davies was wearing

  a body worn camera on May 29, 2018.

          217.    By email on July 22, 2021, Plaintiff asked Defendants what they have done to

  preserve this pivotal video evidence. Defendants refused to answer the question of whether such

  video exists and refused to disclose the efforts, if any, to preserve this critical evidence.




                                                    28
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1382 Page 29 of 43




         218.    Even if Davies was not wearing a body worn camera, Davies acted in violation of

  the law.

         219.    On May 29, 2018, Utah law required officers to wear a body worn camera prior to

  an enforcement stop, a dispatched call, a traffic stop, and most importantly, prior to use of force.

  Utah Code Ann. §§77-7a-103; 77-7a-104(4) (“An officer shall activate a body-worn camera

  prior to any law enforcement encounter….”). 4 The statute is mandatory not permissive.

         220.    In the event a video does not exist, when Davies began the pursuit he knew he

  was violating Utah law but he did not care.

         221.    Davies knew that because he was not wearing a camera, there would be no visual

  or audio record of any of his actions.

         222.    When he made the decision to hunt Zane down and execute him, Davies knew

  that without a camera, his statement would be the only version of the events relied on by his

  employer and biased investigators seeking above all to protect the officer and the police

  department.

         223.    Davies knew Russo did not care about failure to wear body cameras and he knew

  he would face no adverse employment action. Davies did not suffer any sanctions for failing to

  activate his body worn camera prior to use of force as required by Utah statute. Instead, he was

  granted an award and commendation in a ceremony on August 29, 2018, and received an award

  noted in the October 2018 Cottonwood Heights newsletter.




  4
   Utah Code Ann. §77-7a-103 was effective on May 10, 2016. The version of §77-7a-104
  effective in 2017 and 2018 required officers to wear body worn cameras prior to any “law
  enforcement encounter.”
                                                   29
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1383 Page 30 of 43




         224.    Before the pursuit even started, Davies determined he would decide when he

  would follow the law and when he would not.

  Death of Zane James and Plea for Reform

         225.    The James Family’s agony and loss from the death of their son and brother Zane

  cannot be put into words and cannot be expressed in a legal pleading.

         226.    Aaron and Tiffany were distressed by Davies’ decision to shoot Zane in the back

  without justification, and by the City’s obstinate, false, and misleading cover-up. They wanted

  something positive to come from these horrible events.

         227.    They refused to accept that the death of their son would be meaningless.

         228.    Like many others across the United States, Aaron and Tiffany believed there was

  a need for better police training in use of force, de-escalation, and proportionality.

         229.    Aaron and Tiffany are certainly not “anti-police.” As citizens, they wanted to

  participate in a conversation with police officers and they wanted the loss of their son to bring

  about some positive change.

         230.    On October 24, 2018, Aaron and Tiffany met with the Salt Lake County District

  Attorney. When asked why the District Attorney’s investigation did not address Davies’ use of

  lethal force when he had other non-lethal alternatives like a Taser, and other officers in close

  proximity to provide assistance, Sim Gil stated his role was not to determine if an officer

  followed policies and procedures. Gil told the James family the City is the appropriate party to

  address procedures and any findings resulting from the City’s internal investigation.

         231.    After meeting with Gil, Aaron and Tiffany met with the Cottonwood Heights

  Mayor and City Manager on November 12, 2018.


                                                   30
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1384 Page 31 of 43




          232.     Aaron and Tiffany told the Mayor and City Manager they were not interested in

  filing a lawsuit. Instead, they were interested in understanding how this could have happened

  and in working cooperatively to obtain some type of meaningful reform.

          233.     During this meeting the James asked why Davies and the responding officers

  were not wearing body worn cameras and why Davies decided to shoot Zane instead of using a

  Taser, and if an internal investigation had been completed. They also asked if the City would be

  willing to discuss policy reform and training based on lesson’s learned from Zane’s case.

          234.     The City Mayor and Manager explained they did not know if there were policies

  and procedures for an internal investigation. The Mayor and Manager told the Jameses they

  could file a GRAMA request to find out.

          235.     The City Mayor and Manager told Aaron and Tiffany they did not know the

  specifics of any mandatory camera policy or de-escalation policy, and that while the City was

  looking at police reform, they were not sure they could engage in a policy discussion due to the

  risk of litigation.

          236.     The Mayor and Manager committed to speaking with the City attorney and

  “getting back” to the James.

          237.     The Mayor and Manager did not make any good faith efforts to communicate

  with the James Family, and rebuffed Aaron and Tiffany’s good faith offer to discuss policies and

  training instead of litigation.

          238.     This lawsuit followed.




                                                  31
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1385 Page 32 of 43




                                                 COUNT 1
                                             Wrongful Death
                                         Violation of Due Process
                                     Constitution of the State of Utah
                                          Article XVI, Section 5
                                            Article I, Section 7
                                   (Davies, City of Cottonwood Heights)

         239.       Plaintiffs repeat the foregoing allegations.

         240.       Article XVI, section 5, of the Utah Constitution provides:

                    The right of action to recover damages for injuries resulting in
                    death, shall never be abrogated, and the amount recoverable shall
                    not be subject to any statutory limitation….

         241.       Article XVI, Section V of the Utah Constitution is self-executing.

         242.       Article I, Section 7 of the Utah Constitution provides:

                    No person shall be deprived of life, liberty, or property without due process of
                    law.

         243.       Davies shot and killed Zane.

         244.       Davies did not act in self-defense or with legal justification.

         245.       Davies was the aggressor and Zane was the victim.

         246.       Davies was acting within the course and scope of his employment when he

  unlawfully shot Zane.

         247.       The City of Cottonwood Heights failed to train Davies properly in the use of force

  and implemented and maintained policies that allowed shootings where there was no imminent

  threat of harm.

         248.       As a result of the shooting, Zane was deprived of his life without due process.

         249.       As a result of the shooting, Plaintiffs have suffered damages in an amount to be

  determined.

                                                      32
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1386 Page 33 of 43




         250.    As a result of the shooting, Aaron and Tiffany James have suffered loss of

  society, love, companionship, protection and affection in an amount to be determined.

                                            COUNT 2
                Implementation and Maintenance of Unlawful Use of Force Policies
                                               And
                                         Failure to Train
                                         42 U.S.C. §1983
                                  (City of Cottonwood Heights)

         251.    Plaintiffs repeat the foregoing allegations.

         252.    As shown by his employer statement, Davies did not understand the law

  governing use of force.

         253.    Davies erroneously believed deadly force can be used to stop a fleeing suspect

  that does not pose an immediate threat to public or officer safety.

         254.    Robert Russo is the chief policy making official of the Cottonwood Heights police

  department.

         255.    Russo was in charge of developing and overseeing all aspects of officer training.

         256.    Russo developed and/or approved of all Cottonwood Heights police training

  materials.

         257.    The City’s officer training programs were inadequate in that they did not

  adequately teach the law and standards set forth by Garner, Graham v. Connor and Scott v.

  Harris, among other precedents.

         258.    Russo and the City’s officer training programs did not contain sufficient materials

  on use of deadly force, de-escalation and proportionality of the use of force.




                                                   33
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1387 Page 34 of 43




          259.   Under established law enforcement standards, an officer shall use de-escalation

  techniques whenever possible and appropriate before resorting to force and to reduce the need

  for force.

          260.   The goal of de-escalation is to slow down the situation so that the subject can be

  guided toward a course of action that will not necessitate the use of force, reduce the level of

  force necessary, allow time for additional personnel to arrive, or all three. When de-escalation

  techniques are not effective or appropriate, an officer should consider the use of non-lethal force

  to control an actively resistant individual. The City’s training materials did not teach these

  principles.

          261.   The City’s training materials did not include standard use of force models that

  make these principles easy to understand for officers, such as the Federal Law Enforcement

  Training Center model:




                                                   34
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1388 Page 35 of 43




         262.    The City of Cottonwood Heights has chosen to have its own independent police

  force. Conversely, the majority of municipalities in the Salt Lake Valley are part of the Unified

  Police Department. The City of Cottonwood Heights is directly responsible for training the

  officers in its own police department and for the drafting, implementation, maintenance and

  enforcement of use of force policies.

         263.    Russo and the City did not train on use of force on an annual basis.

         264.    Russo and the City did not train on proportionality of use of force.

         265.    Russo and the City did not train on de-escalation.




                                                  35
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1389 Page 36 of 43




           266.    Russo and the City maintained a culture where ego and control dominated

  officers’ thoughts and actions and where unlawful use of force was rewarded in the name of

  public perception.

           267.    Russo and the City were deliberately indifferent to citizens’ rights in adopting

  outdated and deficient training practices.

           268.    The Supreme Court has explained, “…city policymakers know to a moral

  certainty that their police officers will be required to arrest fleeing felons. The city has armed its

  officers with firearms, in part to allow them to accomplish this task. Thus, the need to train

  officers in the constitutional limitations on the use of deadly force…can be said to be ‘so

  obvious’ that failure to do so could properly be characterized as ‘deliberate indifference’ to

  constitutional rights.” 5

           269.    Davies’ mistaken beliefs and lack of understanding of proper use of force is a

  direct result of the City’s failure to properly train its officers and caused the Constitutional

  violations in this case.

           270.    Davies believed he could use deadly force against a fleeing felon, even if there is

  no imminent threat to the officer or the public.

           271.    Based on a deep misunderstanding of Garner, maintained to date by its counsel in

  pleadings and arguments before the court, the City maintained an official policy and practice and

  custom of training its officers that they may use deadly force at any time to stop a fleeing

  suspect, even a suspect that does not pose an imminent threat to public or officer safety.




  5
      City of Canton v. Harris, 489 U.S. 378, 390 n. 10 (1989)
                                                     36
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1390 Page 37 of 43




         272.    The policy, practice, and custom was created by the City’s failure to train on use

  of force, and its evident improper training erroneously taught officers they may use deadly force

  against a fleeing suspect that does not present an imminent threat.

         273.    Russo and City willingly ignored Davies’ violations of law and policy because

  they determined they must stand behind police employees whether or not they violate the law.

         274.    The City and Russo have an established unwritten policy and practice of ignoring

  and/or downplaying legal and ethical violations by its officers.

         275.    The City and Russo did not sanction Davies for violation of policy and Utah law.

  Indeed, they reward officers despite violations, as they did here with Davies.

         276.    As a result of Russo and the City’s failure to train and its maintenance of unlawful

  policies, Plaintiffs have been damaged in an amount to be determined.

                                            COUNT 3
                                 Violation of Fourth Amendment
                                      Excessive Use of Force
                           United States Constitution, Amendment No. 4
                                         42 U.S.C. §1983
                                          (Casey Davies)

         277.    Plaintiffs repeat the foregoing allegations.

         278.    The Fourth Amendment to the United States Constitution provides:

                 The right of the people to be secure in their persons…against
                 unreasonable…seizures, shall not be violated….




                                                   37
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1391 Page 38 of 43




         279.    The Supreme Court has held the shooting of a reported fleeing felon is

  unreasonable if the person does not pose an imminent threat of harm to the officer or the public. 6

         280.    Zane did not pose an imminent threat to Davies or the public that justified the use

  of deadly force.

         281.    Davies and all the other officers involved in the pursuit had vehicles capable of

  traveling at much higher speeds than Zane’s poor-performing mini-bike.

         282.    Davies and other officers could have employed any number of de-escalation

  tactics or alternative measures to terminate the low-speed pursuit without the use of deadly force.

         283.    Sergeant Ricks previously terminated the same pursuit before Davies joined.

         284.    After Davies attempted to run Zane over, Zane was injured and did not have the

  ability or intent to cause harm.

         285.    Zane had just suffered a car/motorcycle crash that slammed his body against the

  asphalt.

         286.    Zane suffered injuries including to his hand, wrist, and shoulder.

         287.    Zane was in shock and physically unable to harm Davies, and he was not armed

  with a firearm capable of matching Davies’ firepower.

         288.    Because he knew he was not armed with a real gun, Zane did not intend to

  threaten Davies.

         289.    Zane would never harmed an officer, or anyone else.

         290.    Zane was not armed; he had no ability or intent to harm Davies.


  6
    Graham v. Connor, 490 U.S. 386, 396 (1989); Reavis v. Frost, 967 F.3d 978, 985 (10th Cir.
  2020) (“district court correctly concluded that Deputy Frost had fair notice that opening fire at a
  fleeing vehicle that no longer posed a threat to himself or others was unlawful.”)
                                                   38
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1392 Page 39 of 43




           291.   Zane was not holding anything in his hand.

           292.   Zane made no hostile motions towards Davies.

           293.   As shown by the eyewitness testimony of Heather Dodd, Zane was clutching his

  hand to his lower stomach because he was visibly injured. A reasonable officer would have

  considered a suspect’s physical condition after a car crash where an officer tried to run him over.

           294.   Zane did not reach into his pocket because there was nothing in his pocket that

  could have provided any assistance in that moment.

           295.   Zane did not make any hostile motions to Davies.

           296.   Zane’s hands were not in his pockets.

           297.   Davies’ claim Zane reached one hand into a pocket is false.

           298.   Zane was trying to reach the lawn to rest from his crash and injuries.

           299.   A person who was hit by a car and was injured and disoriented would not

  continue to lay in the road on the asphalt but would reasonably seek refuge on the closest green

  space.

           300.   Davies did not take the time to assess the extent of Zane’s injuries and his

  manifest intentions in moving towards the lawn.

           301.   Davies did not warn Zane that he was about to be shot with a hollow point round

  in violation of Utah law and Supreme Court precedent.

           302.   Zane did not take any actions that would cause a reasonable officer to believe

  Zane presented an immediate threat to public or officer safety.

           303.   In evaluating whether use of deadly force is unreasonable, the Tenth Circuit

  considers whether an officer’s own conduct created a situation where deadly force was


                                                   39
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1393 Page 40 of 43




  necessary. 7 In this case, Davies’ “own reckless and deliberate conduct during the seizure

  unreasonably created” the alleged need to use force.

           304.   It was established on May 29, 2018 by the United States Supreme Court and the

  Tenth Circuit that an officer may not use deadly force to stop a fleeing suspect where a

  reasonable officer would have perceived he was in no imminent danger at the time he fired his

  weapon.

           305.   By first hitting Zane with his car in an attempt to run him over, and then shooting

  Zane in the back causing his death, Davies seized and murdered Zane in violation the Fourth

  Amendment. Davies’ use of deadly force in this case was objectively unreasonable.

           306.   As a result of Davies’ violation of the Fourth Amendment, the Estate of Zane

  James has been damaged in an amount to be determined.

                                             COUNT 4
                                       Excessive Use of Force
                                Utah Constitution, Article I, Section 14
                                           (Casey Davies)

           307.   Plaintiffs repeat the foregoing allegations.

           308.   Article I, Section 14 of the Utah Constitution provides:

                  The right of the people to be secure in their persons against….unreasonable
                  searches and seizures shall not be violated.

           309.   This provision is self-executing.

           310.   At the time of the shooting, Utah law and Cottonwood Heights policy did not

  allow the use of deadly force absent an imminent threat to the officer or the public.




  7
      Allen v. Muskogee, Oklahoma, 119 F.3d 837, 840 (10th Cir. 1997).
                                                      40
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1394 Page 41 of 43




           311.   Unlike the federal qualified immunity doctrine, which has no basis in the text or

  history of Section 1983, the Utah Supreme Court has held there are instances that will support

  personal liability against an officer “where a defendant’s conduct will be so egregious and

  unreasonable that it constitutes a flagrant violation of a constitutional right even in the absence

  of controlling precedent.” 8

           312.   Upon information and belief, the policy in effect in May 2018 provided: “An

  officer may use deadly force to protect him/herself from what he/she reasonably believes is an

  imminent threat of death or serious bodily injury.”

           313.   Davies’ knowing violation of law and policy was flagrant.

           314.   For the reasons set forth above, Davies’ use of deadly force was unreasonable and

  a violation of Article I, Section 14 of the Utah Constitution.

                                         PUNITIVE DAMAGES

           Plaintiff is entitled to punitive damages pursuant to Utah law and 42 U.S.C. §1983 as

  Defendants’ conduct, acts, and omissions alleged herein constitute malicious, wanton, reckless

  and callous indifference to Plaintiffs’ rights. Defendant’s continued defense of Davies despite

  the obvious violations of law call for severe punitive damages.

                                            JURY DEMAND

           Plaintiffs demand a trial by jury of all issues so triable. Fed. R. Civ. P. 38.




  8
      Jensen v. Cunningham, 250 P.3d 465, 482 (Utah 2011)
                                                     41
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1395 Page 42 of 43




                                            JUDGMENT

         Plaintiffs seek judgment as follows:

         1.      Actual and compensatory damages;

         2.      Punitive damages;

         3.      Attorney fees and costs as allowed by 42 U.S.C. §1988(b);

         4.      Expert fees as allowed by 42 U.S.C. §1988(c);

         5.      An order holding Davies in criminal contempt for his knowing submission of

  false testimony;

         6.      Permanent injunctive relief including ordering the City of Cottonwood Heights to

  eliminate its defective training programs; create legally compliant training programs; referring

  this matter to the Department of Justice with the recommendation to appoint a supervisor or

  independent monitor of the Cottonwood Heights police department; appointing a supervisor over

  the police department to audit the department’s training and ethical standards; and for such other

  equitable relief as is appropriate given the grave legal violations and profound injustice of Zane’s

  homicide.

                                DATED: August 5, 2021

                                                /s/ Sam Meziani
                                                Sam Meziani
                                                Seamus Appel
                                                Attorney for Plaintiffs




                                                  42
Case 2:19-cv-00341-HCN-DBP Document 96 Filed 08/05/21 PageID.1396 Page 43 of 43




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 5th day of August, 2021, I electronically filed a true and

  correct copy of the foregoing AMENDED COMPLAINT via the court’s electronic filing

  system which sent notification to counsel of record.

                                        /s/ Sam Meziani




                                                   43
